Application by the appellant for a writ of error co-ram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 7, 1983 (People v Horan, 92 AD2d 876), affirming a judgment of the Supreme Court, Kings County, rendered May 2, 1979.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, P. J., Ritter, Altman and Smith, JJ., concur.